884 F.2d 1389Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone Hiawatha LEE, Petitioner-Appellant,v.W. Alvin HUDSON, Sheriff, Respondent-Appellee.
No. 89-6694.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1989.Decided Aug. 17, 1989.Rehearing Denied Sept. 6, 1989.

Tyrone Hiawatha Lee, appellant pro se.
Robert Quentin Harris, Office of the Attorney General of Virginia, for appellee.
Before DONALD RUSSELL, MURNAGHAN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Tyrone Hiawatha Lee appeals the district court's order of May 15, 1989, denying Lee's "Demand for Judgment" in which he asked for an order that he be released from custody.  Lee's 28 U.S.C. Sec. 2254 petition seeking the same relief was pending in the district court at the time the demand for judgment was made.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."    Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we deny a certificate of probable cause to appeal and dismiss the appeal as interlocutory.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


5
DISMISSED.